February 5, 2021
                                                                                   Norton Rose Fulbright US LLP
                                                                                   Frost Tower
                                                                                   111 W. Houston Street, Suite 1800
U.S. District Clerk’s Office                                                       San Antonio, Texas 78205
501 West Fifth Street, Suite 1100                                                  United States
Austin, Texas 78701
                                                                                   Michael W. O’Donnell
                                                                                   Partner-in-Charge, San Antonio
                                                                                   Direct line +1 210 270 7145
                                                                                   mike.odonnell@nortonrosefulbright.com

                                                                                   Tel +1 210 224 5575
                                                                                   Fax +1 210 270 7205
                                                                                   nortonrosefulbright.com
Re:        Civil Action No. 1:20-cv-1097-LY; 3M Company v. VinAsia Che Tao LLC; in the United
           States District Court for the Western District of Texas,
           Austin Division

Dear Sir or Madam:

Please be advised that I will be on vacation on the following dates:

           March 8, 2021 – March 14, 2021
           May 28, 2021 – June 14, 2021

By copy of this letter to all counsel and parties, I respectfully request that no hearings or trial be
scheduled during this time or immediately after this time.

Please contact our office should you have any questions. Thank you for your courtesy and
attention to this matter.

Very truly yours,

/s/ Michael W. O’Donnell
Michael W. O’Donnell

MWO/cas

cc:        Ryan A. Starnes




Norton Rose Fulbright US LLP is a limited liability partnership registered under the laws of Texas.                                         101688556.1

Norton Rose Fulbright US LLP, Norton Rose Fulbright LLP, Norton Rose Fulbright Australia, Norton Rose Fulbright Canada LLP and Norton Rose
Fulbright South Africa Inc are separate legal entities and all of them are members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright
Verein helps coordinate the activities of the members but does not itself provide legal services to clients. Details of each entity, with certain regulatory
information, are available at nortonrosefulbright.com.
